PER CURIAM.
We have given this case careful consideration, and fail to find any ground upon which the judgment should be reversed. The evidence elicited through the use of a search warrant, and to which objection was made, was admissible, however irregular the search warrant may have been, and however improper its use for the purpose of securing evidence. Adams v. New York, 192 U. S. 585, 24 Sup. Ct. 372, 48 L. Ed. 575. Aside from this, the warrant is not in evidence, and no error has been assigned in relation to it, or the evidence which was discovered by its use. It is admissible for this court to consider a plain error though not assigned. No such appears in respect of any illegal use of a search warrant.
Judgment affirmed.